Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing TRAVELERS INVESTMENT COMPANY BLANKET BOND St. Paul Fire and Marine Insurance Company St. Paul, Minnesota 55102-1396 (A Stock Insurance Company, herein called Underwriter) DECLARATIONS BOND NO . 490PB1983 Item 1. Name of Insured (herein called Insured): Sentinel Group Funds, Inc. Principal Address: One National Life Drive Montpelier, VT 05604 Item 2. Bond Period from 12:01 a.m. on 07/29/08 to 12:01 a.m. on 07/29/09 the effective date of the termination or cancellation of the bond, standard time at the Principal Address as to each of said dates. Item 3. Limit of Liability Subject to Sections 9, 10, and 12 hereof: Deductible Limit of Liability Amount Insuring Agreement A - FIDELITY $15,000,000 $15,000 Insuring Agreement B - AUDIT EXPENSE $ 25,000 $0 Insuring Agreement C - PREMISES $15,000,000 $15,000 Insuring Agreement D - TRANSIT $15,000,000 $15,000 Insuring Agreement E - FORGERY OR ALTERATION $15,000,000 $15,000 Insuring Agreement F - SECURITIES $15,000,000 $15,000 Insuring Agreement G - COUNTERFEIT CURRENCY $15,000,000 $15,000 Insuring Agreement H - STOP PAYMENT $ 100,000 $15,000 Insuring Agreement I - UNCOLLECTIBLE ITEMS OF DEPOSIT $ 100,000 $15,000 OPTIONAL COVERAGES ADDED BY RIDER: Computer Systems $15,000,000 $15,000 Facsimile Signatures $15,000,000 $15,000 If "Not Covered" is inserted above opposite any specified Insuring Agreement or Coverage, such Insuring Agreement or Coverage and any other reference thereto in this bond shall be deemed to be deleted there from. Item 4. Offices or Premises Covered - Offices acquired or established subsequent to the effective date of this bond are covered according to the terms of General Agreement A. All the Insured's offices or premises in existence at the time this bond becomes effective are covered under this bond except the offices or premises located as follows: N/ A ICBOOl Rev. 7/04 Page 1 of 2 © 2004 The Travelers Companies, Inc. Item 5. The liability of the Underwriter is subject to the terms of the following endorsements or riders attached hereto: Endorsements or Riders No. I through ICB005 07-04, ICB010 07-04, ICB011 07-04, ICB014 07-04, ICB015 07-04, ICB016 07-04, ICB026 07-04, ICB030 07-04, ICB032 07-04, ICB033 07-04, ICB034 07-04, ICB035 07-04, ICB036 07-04, ICB041 07-04, ICB042 07-04, ICB064 07-04, MEL2555 03-05, MEL3281 05-05, MEL3983 02-06, MEL5282 07-07 Item 6. The Insured by the acceptance of this bond gives notice to the Underwriter terminating or canceling prior bonds or policy(ies) No.(s) 490PB1635 such termination or cancellation to be effective as of the time this bond becomes effective. IN WITNESS WHEREOF, the Company has caused this bond to be signed by its President and Secretary and countersigned by a duly authorized representative of the Company. ST. PAUL FIRE AND MARINE INSURANCE COMPANY Countersigned: Authorized Representative Countersigned At /s/ Secretary /s/ President Secretary President Countersignature Date ICBOOI Rev. 7/04 Page 2 of 2 © 2004 The Travelers Companies, Inc. INVESTMENT COMPANY BLANKET BOND The Underwriter, in consideration of an agreed premium, and subject to the Declarations made a part hereof, the General Agreements, Conditions and Limitations and other terms of this bond, agrees with the Insured, in accordance with the Insuring Agreements hereof to which an amount of insurance is applicable as set forth in Item 3 of the Declarations and with respect to loss sustained by the Insured at any time but discovered during the Bond Period, to indemnify and hold harmless the Insured for: INSURING AGREEMENTS (A) FIDELITY and the liability under this paragraph shall be in Loss resulting from any dishonest or fraudulent addition to the Limit of Liability stated in Insuring act(s), including Larceny or Embezzlement, Agreement (A) in Item 3 of the Declarations. committed by an Employee, committed anywhere (C) ON PREMISES and whether committed alone or in collusion with Loss of Property (occurring with or without others, including loss of Property resulting from negligence or violence) through robbery, burglary, such acts of an Employee, which Property is held Larceny, theft, holdup, or other fraudulent means, by the Insured for any purpose or in any capacity misplacement, mysterious unexplainable and whether so held gratuitously or not and disappearance, damage thereto or destruction whether or not the Insured is liable therefor. thereof, abstraction or removal from the Dishonest or fraudulent act(s) as used in this possession, custody or control of the Insured, and Insuring Agreement shall mean only dishonest or loss of subscription, conversion, redemption or fraudulent act(s) committed by such Employee deposit privileges through the misplacement or loss with the manifest intent: of Property, while the Property is (or is supposed (a) to cause the Insured to sustain such loss; and or believed by the Insured to be) lodged or to obtain financial benefit for the Employee, deposited within any offices or premises located (b)or for any other Person or organization intended by anywhere, except in an office listed in Item 4 of the the Employee to receive such benefit, other than Declarations or amendment thereof or in the mail salaries, commissions, fees, bonuses, promotions, or with a carrier for hire, other than an armored awards, profit sharing, pensions or other employee motor vehicle company, for the purpose of benefits earned in the normal course of transportation. employment. Office and Equipment (B) AUDIT EXPENSE Expense incurred by the Insured for that part of the (1) loss of or damage to furnishings, fixtures, costs of audits or examinations required by any stationery, supplies or equipment, within any governmental regulatory authority to be conducted of the Insured's offices covered under this' either by such authority or by an independent bond caused by Larceny or theft in, or by accountant by reason of the discovery of loss burglary, robbery or hold-up of, such office, or sustained by the Insured through any dishonest or attempt thereat, or by vandalism or malicious fraudulent act(s), including Larceny or mischief; or Embezzlement, of any of the Employees. The total (2) loss through damage to any such office by liability of the Underwriter for such expense by Larceny or theft in, or by burglary, robbery or reason of such acts of any Employee or in which hold-up of, such office, or attempt thereat, or such Employee is concerned or implicated or with to the interior of any such office by vandalism respect to any one audit or examination is limited or malicious mischief provided, in any event, to the amount stated opposite Audit Expense in that the Insured is the owner of such offices, Item 3 of the Declarations; it being understood, furnishings, fixtures, stationery, supplies or however, that such expense shall be deemed to be a equipment or is legally liable for such loss or loss sustained by the Insured through any damage always excepting, however, all loss or dishonest or fraudulent act(s), including Larceny or damage through fire. Embezzlement, of one or more of the Employees, (D) IN TRANSIT ICB005 Ed. 7-04 1 of 12 © 2004 The St. Paul Travelers Companies, Inc. All Right Reserved Loss of Property (occurring with or without excluding, however, any loss covered under negligence or violence) through robbery, Larceny, Insuring Agreement (F) hereof whether or not theft, hold-up, misplacement, mysterious coverage for Insuring Agreement (F) is provided unexplainable disappearance, being lost or for in the Declarations of this bond. otherwise made away with, damage thereto or Any check or draft (a) made payable to a fictitious destruction thereof, and loss of subscription, payee and endorsed in the name of such fictitious conversion, redemption or deposit privileges payee or (b) procured in a transaction with the through the misplacement or loss of Property, maker or drawer thereof or with one acting as an while the Property is in transit anywhere in the agent of such maker or drawer or anyone custody of any person or persons acting as impersonating another and made or drawn payable messenger, except while in the mail or with a to the one so impersonated and endorsed by anyone carrier for hire, other than an armored motor other than the one impersonated, shall be deemed vehicle company, for the purpose of transportation, to be forged as to such endorsement. such transit to begin immediately upon receipt of Mechanically reproduced facsimile signatures are such Property by the transporting person or treated the same as handwritten signatures. persons, and to end immediately upon delivery (F) SECURITIES thereof at destination. Loss sustained by the Insured, including loss (E) FORGERY OR ALTERATION sustained by reason of a violation of the Loss through Forgery or alteration of or on: constitution by-laws, rules or regulations of any (1) any bills of exchange, checks, drafts, Self Regulatory Organization of which the Insured acceptances, certificates of deposit, promissory is a member or which would have been imposed notes, or other written promises, orders or upon the Insured by the constitution, by-laws, rules directions to pay sums certain in money, due or regulations of any Self Regulatory Organization bills, money orders, warrants, orders upon if the Insured had been a member thereof, public treasuries, letters of credit; or (1) through the Insured's having, in good faith and (2) other written instructions, advices or in the course of business, whether for its own applications directed to the Insured authorizing account or for the account of others in any or acknowledging the transfer: payment, representative, fiduciary, agency or :my other delivery or receipt of funds or Property, which capacity, either gratuitously or otherwise, instructions, advices or applications purport to purchased or otherwise acquired, accepted or have been signed or endorsed by any: received, or sold or delivered, or given any (a) customer of the Insured, or value, extended any credit or assumed any (b) shareholder or subscriber to shares whether liability, on the faith of, or otherwise acted upon, certificated or uncertificated of any any securities, documents or other written Investment Company, or instruments which prove to have been: (c) financial or banking institution or (a) counterfeited, or stockbroker, (b) forged as to the signature of any maker, but which instructions, advices or applications drawer, issuer, endorser, assignor, lessee, either bear the forged signature or endorsement or transfer agent or registrar, acceptor, surety or have been altered without the knowledge and guarantor or as to the signature of any person consent of such customer shareholder or subscriber signing in any other capacity, or to shares 0; financial or banking institution' or (c) raised or otherwise altered or lost, or stockbroker; or stolen, or (3) withdrawal orders or receipts for the (2) through the Insured's having, in good faith and withdrawal of funds or Property, or receipts or in the course of business, guaranteed in writing certificates of deposit for Property and bearing or witnessed any signatures whether for valuable the name of the Insured as issuer or of another consideration or not and whether or not such Investment Company for which the Insured guaranteeing or witnessing is ultra vires the acts as agent, Insured, upon any transfers, ICB005 Ed. 7-04 2 of 12 (c) 2004 The St. Paul Travelers Companies, Inc. All Right Reserved assignments, bills of sale, powers of attorney, For having either complied with or failed to guarantees, endorsements or other obligations comply with any written notice of any customer, upon or in connection with any securities, shareholder or subscriber of the Insured or any documents or other written instruments and Authorized Representative of such customer, which pass or purport to pass title to such shareholder or subscriber to stop payment of any securities, documents or other written check or draft made or drawn by such customer, instruments; excluding losses caused by Forgery shareholder or subscriber or any Authorized or alteration of, on or in those instruments Representative of such customer, shareholder or covered under Insuring Agreement (E) hereof. subscriber, or Securities, documents or other written instruments For having refused to pay any check or draft made shall be deemed to mean original (including or drawn by any customer, shareholder or original counterparts) negotiable or non-negotiable subscriber of the Insured or any Authorized agreements which in and of themselves represent Representative of such customer, shareholder or an equitable interest, ownership, or debt, including subscriber. an assignment thereof, which instruments are, in (I) UNCOLLECTIBLE ITEMS OF DEPOSIT the ordinary course of business, transferable by Loss resulting from payments of dividends or fund delivery of such agreements with any necessary shares, or withdrawals permitted from any endorsement or assignment. customer's, shareholder's, or subscriber's account The word "counterfeited" as used in this Insuring based upon Uncollectible Items of Deposit of a Agreement shall be deemed to mean any security, customer, shareholder or subscriber credited by the document or other written instrument which is Insured or the Insured's agent to such customer's, intended to deceive and to be taken for an original. shareholder's or subscriber's Mutual Fund Account; Mechanically reproduced facsimile signatures are or loss resulting from an Item of Deposit processed treated the same as handwritten signatures. through an Automated Clearing House which is (G) COUNTERFEIT CURRENCY reversed by the customer, shareholder or subscriber Loss through the receipt by the Insured, in good and deemed uncollectible by the Insured. faith, of any counterfeited money orders or altered Loss includes dividends and interest accrued not to paper currencies or coin of the United States of exceed 15% of the Uncollectible Items which are America or Canada issued or purporting to have deposited. been issued by the United States of America or This Insuring Agreement applies to all Mutual Canada or issued pursuant to a United States of Funds with "exchange privileges" if all Fund(s) in America or Canada statute for use as currency. the exchange program are insured by the (H) STOP PAYMENT Underwriter for Uncollectible Items of Deposit. Loss against any and all sums which the Insured Regardless of the number of transactions between shall become obligated to pay by reason of the Fund(s), the minimum number of days of deposit liability imposed upon the Insured by law for within the Fund(s) before withdrawal as declared in damages: the Fund(s) prospectus shall begin from the date a deposit was first credited to any Insured Fund(s). GENERAL AGREEMENTS A. ADDITIONAL OFFICES OR EMPLOYEES - in the number of Employees at any of the offices CONSOLIDATION OR MERGER - NOTICE covered hereunder need be given and no (1) If the Insured shall, while this bond is in force, additional premium need be paid for the establish any additional office or offices, such remainder of such premium period. offices shall be automatically covered (2) If an Investment Company, named as Insured hereunder from the dates of their herein, shall, while this bond is in force, merge establishment, respectively. No notice to the or consolidate with, or purchase the assets of Underwriter of an increase during any another institution, coverage for such acquisition premium period in the number of offices or shall apply automatically ICB005 Ed. 7-04 3 of 12 (c) 2004 The St. Paul Travelers Companies, Inc. All Right Reserved from the date of acquisition. The Insured shall agreed statement of facts, that an Employee notify the Underwriter of such acquisition would be found guilty of dishonesty if such within 60 days of said date, and an additional Employee were prosecuted. premium shall be computed only if such The Insured shall promptly give notice to the acquisition involves additional offices or Underwriter of any such suit or legal proceedings employees. and at the request of the Underwriter shall furnish B. WARRANTY it with copies of all pleadings and other papers No statement made by or on behalf of the Insured, therein. At the Underwriter's election the Insured whether contained in the application or otherwise, shall permit the Underwriter to conduct the defense shall be deemed to be a warranty of anything of such suit or legal proceeding, in the Insured's except that it is true to the best of the knowledge name, through attorneys of the Underwriter's and belief of the person making the statement. selection. In such event, the Insured shall give all C. COURT COSTS AND ATTORNEYS' FEES reasonable information and assistance which the (Applicable to all Insuring Agreements or Underwriter shall deem necessary to the proper Coverages now or hereafter forming part of this defense of such suit or legal proceeding. bond) If the amount of the Insured's liability or alleged The Underwriter will indemnify the Insured against liability is greater than the amount recoverable court costs and reasonable attorneys' fees incurred under this bond, or if a Deductible Amount is and paid by the Insured in defense, whether or not applicable, or both, the liability of the Underwriter successful, whether or not fully litigated on the under this General Agreement is limited to the merits and whether or not settled, of any suit or proportion of court costs and attorneys' fees legal proceeding brought against the Insured to incurred and paid by the Insured or by the enforce the Insured's liability or alleged liability on Underwriter that the amount recoverable under this account of any loss, claim or damage which, if bond bears to the total of such amount plus the established against the Insured, would constitute a amount which is not so recoverable. Such loss sustained by the Insured covered under the indemnity shall be in addition to the Limit of terms of this bond provided, however, that with Liability for the applicable Insuring Agreement or respect to Insuring Agreement (A) this indemnity Coverage. shall apply only in the event that: D. FORMER EMPLOYEE (1) an Employee admits to being guilty of any Acts of an Employee, as defined in this bond, are dishonest or fraudulent act(s), including covered under Insuring Agreement (A) only while Larceny or Embezzlement; or the Employee is in the Insured's employ. Should (2) an Employee is adjudicated to be guilty of any loss involving a former Employee of the Insured be dishonest or fraudulent act(s), including discovered subsequent to the termination of Larceny or Embezzlement; employment, coverage would still apply under (3) in the absence of (1) or (2) above an arbitration Insuring Agreement (A) if the direct proximate panel agrees, after a review of an cause of the loss occurred while the former Employee performed duties within the scope of his/her employment; THE FOREGOING INSURING AGREEMENTS AND GENERAL AGREEMENTS ARE SUBJECT TO THE FOLLOWING CONDITION AND LIMITATIONS: SECTION 1. DEFINITIONS The following terms, as used in this bond have the respective meanings stated in this Section: (2) any of the officers or employees of any (a) "Employee" means: predecessor of the Insured whose principal assets (1) any of the Insured's officers, partners, or are acquired by the Insured by consolidation or employees, and merger with, or purchase of assets or capital stock of, such predecessor, and ICB005 Ed. 7-04 4 of 12 (c) 2004 The St. Paul Travelers Companies, Inc. All Right Reserved (3) attorneys retained by the Insured to perform legal shareholder accounting record-keeper or services for the Insured and the employees of such administrator which is an affiliated person, as attorneys while such attorneys or employees of defined in the Investment Company Act of 1940, of such attorneys are performing such services for the an Investment Company named as Insured or is an Insured, and affiliated person of the advisor, underwriter or (4) guest students pursuing their studies or duties in any administrator of such Investment Company, and of the Insured's offices, and which is not a bank, shall be included within the (5) directors or trustees of the Insured, the investment definition of Employee. advisor, underwriter (distributor), transfer agent, or Each employer of temporary personnel or shareholder accounting record keeper, or processors as set forth in sub-sections (6) and (7) of administrator authorized by written agreement to Section l(a) and their partners, officers and keep financial and/or other required records, but employees shall collectively be deemed to be one only while performing acts coming within the person for all the purposes of this bond, excepting, scope of the usual duties of an officer or employee however, the last paragraph of Section 13. or while acting as a member of any committee duly Brokers, or other agents under contract or elected or appointed to examine or audit or have representatives of the same general character shall custody of or access to the Property of the Insured, not be considered Employees. and (b) "Property" means money (i.e. currency, coin, bank (6) any individual or individuals assigned to perform notes, Federal Reserve notes), postage and revenue the usual duties of an employee within the stamps, U.S. Savings Stamps, bullion, precious premises of the Insured, by contract, or by any metals of all kinds and in any form and articles agency furnishing temporary personnel on a made there from, jewelry, watches, necklaces, contingent or part time basis, and bracelets, gems, precious and semi-precious stones, (7) each natural person, partnership or corporation bonds, securities, evidences of debts, debentures, authorized by written agreement with the Insured scrip, certificates, interim receipts, warrants, rights, to perform services as electronic data processor of puts, calls, straddles, spreads, transfers, coupons, checks or other accounting records of the Insured, drafts, bills of exchange, acceptances, notes, but excluding any such processor who acts as checks, withdrawal orders, money orders, transfer agent or in any other agency capacity in warehouse receipts, bills of lading, conditional issuing checks, drafts or securities for the Insured, sales contracts, abstracts of title, insurance policies, unless included under sub-section (9) hereof, and deeds, mortgages under real estate and/or chattels (8) those persons so designated in Section 15, Central and upon interests therein, and assignments of such Handling of Securities, and policies, mortgages and instruments, and other (9) any officer, partner, or Employee of: (a) an valuable papers, including books of account and investment advisor, other records used by the Insured in the conduct of (b) an underwriter (distributor), its business, and all other instruments similar to or (c) a transfer agent or shareholder accounting in the nature of the foregoing including Electronic record-keeper, or Representations of such instruments enumerated (d) an administrator authorized by written above (but excluding all data processing records) in agreement to keep financial and/or other which the Insured has an interest or in which the required records, Insured acquired or should have acquired an for an Investment Company named as Insured interest by reason of a predecessor's declared while performing acts coming within the scope of financial condition at the time of the Insured's the usual duties of an officer or Employee of any consolidation or merger with, or purchase of the investment Company named as Insured herein, or principal assets of, such predecessor or which are while acting as a member of any committee duly held by the Insured for any purpose or in any elected or appointed to examine or audit or have capacity and whether so held gratuitously or not custody of or access to the Property of any and whether or not the Insured is liable therefor. such Investment Company, provided that only (c) "Forgery" means the signing of the name of another Employees or partners of a transfer agent, with intent to deceive; it does not ICB005 Ed. 7-04 5 of 12 (c) 2004 The St. Paul Travelers Companies, Inc. All Right Reserved include the signing of one's own name with or authorized or unauthorized and whether procured without authority, in any capacity, for any purpose. in good faith or through trick, artifice fraud or false (d) "Larceny and Embezzlement" as it applies to any pretenses, unless such loss is covered under named Insured means those acts as set forth in Insuring Agreement (A), (E) or (F). Section 37 of the Investment Company Act of (f) loss resulting from any violation by the Insured or 1940. by any Employee: (e) "Items of Deposit" means anyone or more checks (1) of law regulating (a) the issuance, purchase or and drafts. Items of Deposit shall not be deemed sale of securities, (b) securities transactions uncollectible until the Insured's collection upon Security Exchanges or over the counter procedures have failed. market, (c) Investment Companies, or (d) SECTION 2. EXCLUSIONS THIS BOND, DOES Investment Advisors, or NOT COVER: (2) of any rule or regulation made pursuant (a) loss effected directly or indirectly by means of to any such law. forgery or alteration of, on or in any instrument, unless such loss, in the absence of such laws, except when covered by Insuring Agreement (A), rules or regulations, would be covered under (E), (F) or (G). Insuring Agreements (A) or (E). (b) loss due to riot or civil commotion outside the (g) loss of Property or loss of privileges through the United States of America and Canada; or loss due misplacement or loss of Property as set forth in to military, naval or usurped power, war or Insuring Agreement (C) or (D) while the Property insurrection unless such loss occurs in transit in the is in the custody of any armored motor vehicle circumstances recited in Insuring Agreement (D), company, unless such loss shall be in excess of the and unless, when such transit was initiated, there amount recovered or received by the Insured under was no knowledge of such riot, civil commotion, (a) the Insured's contract with said armored motor military, naval or usurped power, war or vehicle company, (b) insurance carried by said insurrection on the part of any person acting for the armored motor vehicle company for the benefit of Insured in initiating such transit. users of its service, and (c) all other insurance and (c) loss, in time of peace or war, directly or indirectly indemnity in force in whatsoever form carried by caused by or resulting from the effects of nuclear or for the benefit of users of said armored motor fission or fusion or radioactivity; provided, vehicle company's service, and then this bond shall however, that this paragraph shall not apply to loss cover only such excess. resulting from industrial uses of nuclear energy. (h) potential income, including but not limited to (d) loss resulting from any wrongful act or acts of any interest and dividends, not realized by the Insured person who is a member of the Board of Directors because of a loss covered under this bond, except of the Insured or a member of any equivalent body as included under Insuring Agreement (I). by whatsoever name known unless such person is (i) all damages of any type for which the Insured is also an Employee or an elected official, partial legally liable, except direct compensatory damages owner or partner of the Insured in some other arising from a loss covered under this bond. capacity, nor, in any event, loss resulting from the loss through the surrender of Property away from act or acts of any person while acting in the an office of the Insured as a result of a threat: capacity of a member of such Board or equivalent (1) to do bodily harm to any person, except loss of body. Property in transit in the custody of any person (e) loss resulting from the complete or partial non- acting as messenger provided that when such payment of, or default upon, any loan or transit was initiated there was no knowledge by the transaction in the nature of, or amounting to, a loan Insured of any such threat; or made by or obtained from the Insured or any of its (2) to do damage to the premises or Property of the partners, directors or Employees, whether Insured, except when covered under Insuring Agreement (A). ICB005 Ed. 7-04 6 of 12 (c) 2004 The St. Paul Travelers Companies, Inc. All Right Reserved (k) all costs, fees and other expenses incurred by the of securities or shares, the Underwriter shall not be Insured in establishing the existence of or amount liable unless each of such securities or shares is of loss covered under this bond unless such identified in such proof of loss by a certificate or bond indemnity is provided for under Insuring number or, where such securities or shares are Agreement (B). uncertificated, by such identification means as agreed to (1) loss resulting from payments made or withdrawals by the Underwriter. The Underwriter shall have thirty from the account of a customer of the Insured, days after notice and proof of loss within which to shareholder or subscriber to shares involving funds investigate the claim, but where the loss is clear and erroneously credited to such account, unless such undisputed, settlement shall be made within forty-eight payments are made to or withdrawn by such hours; and this shall apply notwithstanding the loss is depositors or representative of such person, who is made up wholly or in part of securities of which within the premises of the drawee bank of the duplicates may be obtained. Legal proceedings for Insured or within the office of the Insured at the recovery of any loss hereunder shall not be brought time of such payment or withdrawal or unless such prior to the expiration of sixty days after such proof of payment is covered under Insuring Agreement (A). loss is filed with the Underwriter nor after the (m) any loss resulting from Uncollectible Items of expiration of twenty-four months from the discovery of Deposit which are drawn from a financial such loss, except that any action or proceedings to institution outside the fifty states of the United recover hereunder on account of any judgment against States of America, District of Columbia, and the Insured in any suit mentioned in General Agreement territories and possessions of the United States of C or to recover attorneys' fees paid in any such suit, America, and Canada. shall be begun within twenty four months from the date upon which the judgment in such suit shall become SECTION 3. ASSIGNMENT OF RIGHTS final. If any limitation embodied in this bond is This bond does not afford coverage in favor of any prohibited by any law controlling the construction Employers of temporary personnel or of processors as hereof, such limitation shall be deemed to be amended set forth in sub-sections (6) and (7) of Section 1(a) of so as to be equal to the minimum period of limitation this bond, as aforesaid, and upon payment to the permitted by such law. Insured by the Underwriter on account of any loss Discovery occurs when the Insured: through dishonest or fraudulent act(s) including (a) becomes aware of facts, or Larceny or Embezzlement committed by any of the (b) receives written notice of an actual or potential partners, officers or employees of such Employers, claim by a third party which alleges that the whether acting alone or in collusion with others, an Insured is liable under circumstances, assignment of such of the Insured's rights and causes of which would cause a reasonable person to assume that a action as it may have against such Employers by reason loss covered by the bond has been or will be incurred of such acts so committed shall, to the extent of such even though the exact amount or details of loss may not payment, be given by the Insured to the Underwriter, be then known. and the Insured shall execute all papers necessary to secure to the Underwriter the rights herein provided for. SECTION 5. VALUATION OF PROPERTY The value of any Property, except books of accounts or SECTION 4. LOSS - NOTICE - PROOF LEGAL other records used by the Insured in the conduct of its PROCEEDINGS business, for the loss of which a claim shall be made This bond is for the use and benefit only of the Insured hereunder, shall be determined by the average market named in the Declarations and the Underwriter shall not value of such Property on the business day next be liable hereunder for loss sustained by anyone other preceding the discovery of such loss; provided, than the Insured unless the Insured, in its sole discretion however, that the value of any Property replaced by the and at its option, shall include such loss in the Insured's Insured prior to the payment of claim therefor shall be proof of loss. At the earliest practicable moment after the actual market value at the time of replacement; and discovery of any loss hereunder the Insured shall give further provided that in case of a loss or misplacement the Underwriter written notice thereof and shall also of interim certificates, warrants, rights, or other within six months after such discovery furnish to the securities, the production of which is necessary to the Underwriter affirmative proof of loss with full exercise of subscription, conversion, redemption or particulars. If claim is made under this bond for loss deposit privileges, the value thereof shall be the market value of such privileges ICB005 Ed. 7-04 7 of 12 (c) 2004 The St. Paul Travelers Companies, Inc. All Right Reserved immediately preceding the expiration thereof if said With respect to securities the value of which exceeds loss or misplacement is not discovered until after their the Deductible Amount (at the time of discovery of the expiration. If no market price is quoted for such loss) and for which the Underwriter may issue or Property or for such privileges, the value shall be fixed arrange for the issuance of a Lost Instrument Bond or by agreement between the parties or by arbitration. Bonds to effect replacement thereof, the Insured agrees In case of any loss or damage to Property consisting of that it will pay as premium therefor a proportion of the books of accounts or other records used by the Insured usual premium charged therefor, said proportion being in the conduct of its business, the Underwriter shall be equal to the percentage that the Deductible Amount liable under this bond only if such books or records are bears to the value of the securities upon discovery of actually reproduced and then for not more than the cost the loss, and that it will indemnify the issuer of said of blank books, blank pages or other materials plus the Lost Instrument Bond or Bonds against all loss and cost of labor for the actual transcription or copying of expense that is not recoverable from the Underwriter data which shall have been furnished by the Insured in under the terms and conditions of this Investment order to reproduce such books and other records. Company Blanket Bond subject to the Limit of Liability hereunder. SECTION 6. VALUATION OF PREMISES AND FURNISHINGS SECTION 8. SALVAGE In case of damage to any office of the Insured, or loss in case of recovery, whether made by the Insured or by of or damage to the furnishings, fixtures, stationery, the Underwriter, on account of any loss in excess of the supplies, equipment, safes or vaults therein, the Limit of Liability hereunder plus the Deductible Underwriter shall not be liable for more than the actual Amount applicable to such loss, from any source other cash value thereof, or for more than the actual cost of than suretyship, insurance, reinsurance, security or their replacement or repair. The Underwriter may, at its indemnity taken by or for the benefit of the election, pay such actual cash value or make such Underwriter, the net amount of such recovery, less the replacement or repair. If the underwriter and the actual costs and expenses of making same, shall be Insured cannot agree upon such cash value or such cost applied to reimburse the Insured in full for the excess of replacement or repair, such shall be determined by portion of such loss, and the remainder, if any, shall be arbitration. paid first in reimbursement of the Underwriter and thereafter in reimbursement of the Insured for that part SECTION 7. LOST SECURITIES of such loss within the Deductible Amount. The Insured If the Insured shall sustain a loss of securities the total shall execute all necessary papers to secure to the value of which is in excess of the limit stated in Item 3 Underwriter the rights provided for herein. of the Declarations of this bond, the liability of the Underwriter shall be limited to payment for, or SECTION 9. NON-REDUCTION AND NON- duplication of, securities having value equal to the limit ACCUMULATION OF LIABILITY AND TOTAL stated in Item 3 of the Declarations of this bond. LIABILITY If the Underwriter shall make payment to the Insured At all times prior to termination hereof, this bond shall for any loss of securities, the Insured shall thereupon continue in force for the limit stated in the applicable assign to the Underwriter all of the Insured's rights, title sections of Item 3 of the Declarations of this bond and interest in and to said securities. notwithstanding any previous loss for which the With respect to securities the value of which do not Underwriter may have paid or be liable to pay exceed the Deductible Amount (at the time of the hereunder; PROVIDED, however, that regardless of the discovery of the loss) and for which the Underwriter number of years this bond shall continue in force and may at its sole discretion and option and at the request the number or premiums which shall be payable or of the Insured issue a Lost Instrument Bond or Bonds to paid, the liability of the Underwriter under this bond effect replacement thereof, the Insured will pay the with respect to all loss resulting from: usual premium charged therefor and will indemnify the (a) anyone act of burglary, robbery or holdup, or Underwriter against all loss or expense that the attempt thereat, in which no Partner or Underwriter may sustain because of the issuance of Employee is concerned or implicated shall be such Lost Instrument Bond or Bonds. deemed to be one loss, or (b) anyone unintentional or negligent act on the part of any other person resulting in damage to or destruction or misplacement of Property, shall be deemed to be one loss, or ICB005 Ed. 7-04 8 of 12 (c) 2004 The St. Paul Travelers Companies, Inc. All Right Reserved (c) all wrongful acts, other than those specified in (a) The Underwriter shall not be liable under any of the above, of anyone person shall be deemed to be Insuring Agreements of this bond on account of loss as one loss, or specified, respectively, in sub-sections (a), (b), (c), (d) (d) all wrongful acts, other than those specified in (a) and (e) of Section 9, NON-REDUCTION AND NON- above, of one or more persons (which dishonest ACCUMULATION OF LIABILITY AND TOTAL act(s) or act(s) of Larceny or Embezzlement LIABILITY, unless the amount of such loss, after include, but are not limited to, the failure of an deducting the net amount of all reimbursement and/or Employee to report such acts of others) whose recovery obtained or made by the Insured, other than dishonest act or acts intentionally or from any bond or policy of insurance issued by an unintentionally, knowingly or unknowingly, insurance company and covering such loss, or by the directly or indirectly, aid or aids in any way, or Underwriter on account thereof prior to payment by the permits the continuation of, the dishonest act or Underwriter of such loss, shall exceed the Deductible acts of any other person or persons shall be Amount set forth in Item 3 of the Declarations hereof deemed to be one loss with the act or acts of the (herein called Deductible Amount), and then for such persons aided, or excess only, but in no event for more than the (e) any one casualty or event other than those applicable Limit of Liability stated in Item 3 of the specified in (a), (b), (c) or (d) preceding, shall be Declarations. deemed to be one loss, and The Insured will bear, in addition to the Deductible shall be limited to the applicable Limit of Liability Amount, premiums on Lost Instrument Bonds as set stated in Item 3 of the Declarations of this bond forth in Section 7. irrespective of the total amount of such loss or losses There shall be no deductible applicable to any loss and shall not be cumulative in amounts from year to under Insuring Agreement A sustained by any year or from period to period. Investment Company named as Insured herein. Sub-section (c) is not applicable to any situation to which the language of sub-section (d) applies. SECTION 13. TERMINATION The Underwriter may terminate this bond as an entirety SECTION 10. LIMIT OF LIABILITY by furnishing written notice specifying the termination With respect to any loss set forth in the PROVIDED date, which cannot be prior to 60 days after the receipt clause of Section 9 of this bond which is recoverable or of such written notice by each Investment Company recovered in whole or in part under any other bonds or named as Insured and the Securities and Exchange policies issued by the Underwriter to the Insured or to Commission, Washington, D.C. The Insured may any predecessor in interest of the Insured and terminate this bond as an entirety by furnishing written terminated or cancelled or allowed to expire and in notice to the Underwriter. When the Insured cancels, which the period of discovery has not expired at the the Insured shall furnish written notice to the Securities time any such loss thereunder is discovered, the total and Exchange Commission, Washington, D.C., prior to liability of the Underwriter under this bond and under 60 days before the effective date of the termination. The other bonds or policies shall not exceed, in the Underwriter shall notify all other Investment aggregate, the amount carried hereunder on such loss or Companies named as Insured of the receipt of such the amount available to the Insured under such other termination notice and the termination cannot be bonds or policies, as limited by the terms and effective prior to 60 days after receipt of written notice conditions thereof, for any such loss if the latter amount by all other Investment Companies. Premiums are be the larger. earned until the termination date as set forth herein. This Bond will terminate as to anyone Insured SECTION 11. OTHER INSURANCE immediately upon taking over of such Insured by a If the Insured shall hold, as indemnity against any loss receiver or other liquidator or by State or Federal covered hereunder, any valid and enforceable insurance officials, or immediately upon the filing of a petition or suretyship, the Underwriter shall be liable hereunder under any State or Federal statute relative to bankruptcy only for such amount of such loss which is in excess of or reorganization of the Insured, or assignment for the the amount of such other insurance or suretyship, not benefit of creditors of the Insured, or immediately upon exceeding, however, the Limit of Liability of this bond such Insured ceasing to exist, whether through merger applicable to such loss. into another entity, or by disposition of all of its assets SECTION 12. DEDUCTIBLE ICB005 Ed. 7-04 9 of 12 (c) 2004 The St. Paul Travelers Companies, Inc. All Right Reserved The Underwriter shall refund the unearned Premium (b) upon takeover of the Insured's business by any . computed at short rates in accordance with the State or Federal official or agency, or by any standard short rate cancellation tables if terminated by receiver or liquidator, acting or appointed for this the Insured or pro rata if terminated for any other purpose without the necessity of the Underwriter reason. giving notice of such termination. In the event This Bond shall terminate: that such additional period of time is terminated, (a) as to any Employee as soon as any partner, as provided above, the Underwriter shall refund officer or supervisory Employee of the Insured, any unearned premium. who is not in collusion with such Employee, The right to purchase such additional period for the shall learn of any dishonest or fraudulent act(s), discovery of loss may not be exercised by any State or including Larceny or Embezzlement on the part Federal official or agency, or by a receiver or of such Employee without prejudice to the loss liquidator, acting or appointed to take over the Insured's of any Property then in transit in the custody of business for the operation or for the liquidation thereof such Employee (see Section 16(d)), or or for any purpose. (b) as to any Employee 60 days after receipt by each Insured and by the Securities and Exchange SECTION 15. CENTRAL HANDLING OF Commission of a written notice from the SECURITIES Underwriter of its desire to terminate this bond Securities included in the system for the central as to such Employee, or handling of securities established and maintained by (c) as to any person, who is a partner, officer or Depository Trust Company, Midwest Depository Trust employee of any Electronic Data Processor Company, Pacific Securities Depository Trust covered under this bond, from and after the time Company, and Philadelphia Depository Trust that the Insured or any partner or officer thereof Company, hereinafter called Corporations, to the extent not in collusion with such person shall have of the Insured's interest therein as effected by the knowledge or information that such person has making of appropriate entries on the books and records committed any dishonest or fraudulent act(s), of such Corporations shall be deemed to be Property. including Larceny or Embezzlement in the The words "Employee" and 'Employees" shall be service of the Insured or otherwise, whether such deemed to include the officers, partners, clerks and act be committed before or after the time this other employees of the New York Stock Exchange, bond is effective. Boston Stock Exchange, Midwest Stock Exchange, Pacific Stock Exchange and Philadelphia Stock SECTION 14. RIGHTS AFTER TERMINATION OR Exchange, hereinafter called Exchanges, and of the CANCELLATION above named Corporations, and of any nominee in At any time prior to the termination or cancellation of whose name is registered any security included within this bond as an entirety, whether by the Insured or the the systems for the central handling of securities Underwrite, the Insured may give the Underwriter established and maintained by such Corporations, and notice that it desires under this bond an additional any employee or any recognized service company, period of 12 months within which to discover loss while such officers, partners, clerks and other sustained by the Insured prior to the effective date of employees and employees of service companies such termination or cancellation and shall pay an perform services for such Corporations in the operation additional premium therefor. of such systems. For the purpose of the above definition Upon receipt of such notice from the Insured, the a recognized service company shall be any company Underwriter shall give its written consent thereto; providing clerks or other personnel to the said provided, however, that such additional period of time Exchanges or Corporations on a contract basis. shall terminate immediately: The Underwriter shall not be liable on account of any (a) on the effective date of any other insurance loss(es) in connection with the central handling of obtained by the Insured, its. successor in securities within the systems established and business or any other party, replacing in whole maintained by such Corporations, unless such loss(es) or in part the insurance afforded by this . bond, shall be in excess of the amount(s) recoverable or whether or not such other insurance provides recovered under any bond or policy of insurance coverage for loss sustained prior to its effective indemnifying such Corporations against such loss(es), date, or and then the Underwriter shall be liable hereunder ICB005 Ed. 7-04 10 of 12 (c) 2004 The St. Paul Travelers Companies, Inc. All Right Reserved only for the Insured's share of such excess loss(es), but shall be deemed to be the agent of the others in no event for more than the Limit of Liability for such purposes and for the giving or applicable hereunder. receiving of any notice required or permitted For the purpose of determining the Insured's share of to be given by the terms hereof, provided that excess loss(es) it shall be deemed that the Insured has the Underwriter shall furnish each named an interest in any certificate representing any security Investment Company with a copy of the bond included within such systems equivalent to the interest and with any amendment thereto, together the Insured then has in all certificates representing the with a copy of each formal filing of the same security included within such systems and that settlement of each such claim prior to the such Corporations shall use their best judgment in execution of such settlement; apportioning the amount(s) recoverable or recovered (c) the Underwriter shall not be responsible for the under any bond or policy of insurance indemnifying proper application of any payment made such Corporations against such loss(es) in connection hereunder to said :first named Insured; with the central handling of securities within such (d) knowledge possessed or discovery made by any systems among all those having an interest as recorded partner, officer of supervisory Employee of by appropriate entries in the books and records of such any Insured shall for the purposes of Section 4 Corporations in Property involved in such loss(es) on and Section 13 of this bond constitute the basis that each such interest shall share in the knowledge or discovery by all the Insured; and amount(s) so recoverable or recovered in the ratio that (e) if the :first named Insured ceases for any reason the value of each such interest bears to the total value to be covered under this bond, then the Insured all such interests and that the Insured's share of such next named shall thereafter be considered as excess loss(es) shall be the amount of the Insured's the :first, named Insured for the purposes of interest in such Property in excess of the amount(s) so this bond. apportioned to the Insured by such Corporations. This bond does not afford coverage in favor of such SECTION 17. NOTICE AND CHANGE OF Corporations or Exchanges or any nominee in whose CONTROL name is registered any security included within the Upon the Insured obtaining knowledge of a transfer of systems for the central handling of securities its outstanding voting securities which results in a established and maintained by such Corporations, and change in control (as set forth in Section 2(a) (9) of the upon payment to the Insured by the Underwriter on Investment Company Act of 1940) of the Insured, the account of any loss(es) within the systems, an Insured shall within thirty (30) days of such knowledge assignment of such of the Insured's rightsand causes of give written notice to the Underwriter setting forth: action as it may have against such Corporations or (a) the names of the transferors and transferees (or Exchanges shall to the extent of such payment, be given the names of the beneficial owners if the by the Insured to the Underwriter, and the Insured shall voting securities are requested in another execute all papers necessary to secure the Underwriter name), and the rights provided for herein. (b) the total number of voting securities owned by the transferors and the transferees (or the SECTION 16. ADDITIONAL COMPANIES beneficial owners), both immediately before INCLUDED AS INSURED and after the transfer, and If more than one corporation, co-partnership or person (c) the total number of outstanding voting or any combination of them be included as the Insured securities. herein: As used in this section, control means the power to (a) the total liability of the Underwriter hereunder exercise a controlling influence over the management for loss or losses sustained by any one or more or policies of the Insured. or all of them shall not exceed the limit for Failing to give the required notice shall result in which the Underwriter would be liable termination of coverage of this bond, effective upon the hereunder if all such loss were sustained by date of stock transfer for any loss in which any anyone of them; transferee is concerned or implicated. (b) the one first named herein shall be deemed Such notice is not required to be given in the case of an authorized to make, adjust and receive and Insured which is an Investment Company. enforce payment of all claims hereunder and SECTION 18. CHANGE OR MODIFICATION ICB005 Ed. 7-04 11 of 12 (c) 2004 The St. Paul Travelers Companies, Inc. All Right Reserved This bond or any instrument amending or effecting the Securities and Exchange Commission, same may not be changed or modified orally. No Washington, D.C., by the Insured or by the changes in or modification thereof shall be effective Underwriter. If more than one Investment unless made by written endorsement issued to form a Company is named as the Insured herein, the part hereof over the signature of the Underwriter's Underwriter shall give written notice to each Authorized Representative. When a bond covers only Investment Company and to the Securities and one Investment Company no change or modification Exchange Commission, Washington, D.C., not less which would adversely affect the rights of the than 60 days prior to the effective date of any Investment Company shall be effective prior to 60 days change or modification which would adversely after written notification has been furnished to affect the rights of such Investment Company. ICB005 Ed. 7-04 12 of 12 (c) 2004 The St. Paul Travelers Companies, Inc. All Right Reserved ENDORSEMENT OR RIDER NO. I THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY. The following spaces preceded by an (*) need not be completed if this endorsement or rider and the Bond or Policy have the same inception date. ATTACHED TO AND DATE ENDORSEMENT OR * EFFECTIVE DATE OF ENDORSEMENT OR FORMING PART OF BOND OR RIDER EXECUTED RIDER POLICY NO. 12:01 A.M. STANDARD TIME AS SPECIFIED IN THE BOND OR POLICY 490PBl983 09/24/08 07/29/08 * ISSUED TO Sentinel Group Funds, Inc. Named Insured Endorsement It is agreed that: 1. From and after the time this rider becomes effective the Insured under the attached bond are: Sentinel Group Funds, Inc., Sentinel Tax-Free Income Fund, Sentinel Balanced Fund, Sentinel Bond Fund, Sentinel Common Stock Fund, Sentinel Growth Index Fund, Sentinel Government Securities Fund, Sentinel Small Company Fund, Sentinel International Equity Fund, Sentinel U.S Treasury Money Market Fund, Sentinel Short Maturity Government Fund, Sentinel New York Tax-Free Income Fund, Sentinel Pennsylvania Tax-Free Trust, Sentinel Flex Cap Opportunity Fund, Sentinel Mid Cap Growth Fund, Sentinel High Yield Bond Fund, Sentinel Capital Markets Income Fund, Sentinel Variable Products Trust, Sentinel Variable Products Common Stock Fund, Sentinel Variable Products Mid Cap Growth Fund, Sentinel Variable Products Small Company Fund, Sentinel Variable Products Growth Index Fund, Sentinel Growth Leaders Fund, Sentinel Capital Growth Fund, Sentinel Sustainable Core Opportunities Fund, Sentinel Sustainable Emerging Companies Fund 2. The first named Insured shall act for itself and for each and all of the Insured for all the purposes of the attached bond. 3. Knowledge possessed or discovery made by any Insured or by any partner or officer thereof shall for all the purposes of the attached bond constitute knowledge or discovery by all the Insured. 4. If, prior to the termination of the attached bond in its entirety, the attached bond is terminated as to any Insured, there shall be no liability for any loss sustained by such Insured unless discovered before the time such termination as to such Insured becomes effective. 5. The liability of the Underwriter for loss or losses sustained by any or all of the Insured shall not exceed the amount for which the Underwriter would be liable had all such loss or losses been sustained by anyone of the Insured. Payment by the Underwriter to the first named Insured of loss sustained by any Insured shall fully release the Underwriter on account of such loss. 6. If the first named Insured ceases for any reason to be covered under the attached bond, then the Insured next named shall thereafter be considered as the first named Insured for all the purposes of the attached bond. Nothing herein contained shall be held to vary, alter, waive, or extend any of the terms, conditions, provisions, agreements or limitations of the above mentioned Bond or Policy, other than as above stated. By Authorized Representative INSURED ICBOlO Ed. 7-04 Page 1 of 1 (c) 2004 The St. Paul Travelers Companies, Inc. All Rights Reserved ENDORSEMENT OR RIDER NO.2 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY. The following spaces preceded by an (*) need not be completed if this endorsement or rider and the Bond or Policy have the same inception date. ATTACHED TO AND DATE * EFFECTIVE DATE OF ENDORSEMENT OR RIDER FORMING PART OF ENDORSEMENT OR 12:01 A.M. STANDARD TIME AS BOND OR POLICY NO. RIDER EXECUTED SPECIFIED IN THE BOND OR POLICY 490PB1983 09/24/08 07/29/08 * ISSUED TO Sentinel Group Funds, Inc. Computer Systems It is agreed that: 1. The attached bond is amended by adding an additional Insuring Agreement as follows: INSURING AGREEMENT J COMPUTER SYSTEMS Loss resulting directly from a fraudulent (1) entry of data into, or (2) change of data elements or program within a Computer System listed in the SCHEDULE below, provided the fraudulent entry or change causes (a) Property to be transferred, paid or delivered, (b) an account of the Insured, or of its customer, to be added, deleted, debited or credited, or (c) an unauthorized account or a fictitious account to be debited or credited, and provided further, the fraudulent entry or change is made or caused by an individual acting with the manifest intent to (i) cause the Insured to sustain a loss, and (ii) obtain financial benefit for that individual or for other persons intended by that individual to receive financial benefit. SCHEDULE All systems utilized by the Insured 2. As used in this Rider, Computer System means (a) computers with related peripheral components, including storage components, wherever located, (b) systems and applications software, (c) terminal devices, and (d) related communication networks by which data are electronically collected, transmitted, processed, stored and retrieved. 3. In addition to the exclusions in the attached bond, the following exclusions are applicable to this Insuring Agreement: (a) loss resulting directly or indirectly from the theft of confidential information, material or data; and ICBOll Ed. 7-04 Page 1 of 2 (c) 2004 The St. Paul Travelers Companies, Inc. All Rights Reserved (b) loss resulting directly or indirectly from entries or changes made by an individual authorized to have access to a Computer System who acts in good faith on instructions, unless such instructions are given to that individual by a software contractor (or by a partner, officer or employee thereof) authorized by the Insured to design, develop, prepare, supply, service, write or implement programs for the Insured's Computer System. 4. The following portions of the attached bond are not applicable to this Rider: (a) the portion preceding the Insuring Agreements which reads "at any time but discovered during the Bond Period"; (b) Section 9 NONREDUCTION AND NON-ACCUMULATION OF LIABILITY of the Conditions and Limitations; and (c) Section 10 LIMIT OF LIABILITY of the Conditions and Limitations. 5. The coverage afforded by this Rider applies only to loss discovered by the Insured during the period this Rider is in force. 6. All loss or series of losses involving the fraudulent activity of one individual, or involving fraudulent activity, in which one individual is implicated, whether or not that individual is specifically identified, shall be treated as one loss. A series of losses involving unidentified individuals but arising from the same method of operation may be deemed by the Underwriter to involve the same individual and in that event shall be treated as one loss. 7. The Limit of Liability for the coverage provided by this Rider shall be Fifteen Million Dollars ($15,000,000 ), it being understood, however, that such liability shall be a part of and not in addition to the Limit of Liability stated in Item 3 of the Declarations of the attached bond or any amendment thereof. 8. The Underwriter shall be liable hereunder for the amount by which one loss exceeds the Deductible Amount applicable to the attached bond, but not in excess of the Limit of Liability stated above. 9. If any loss is covered under this Insuring Agreement and any other Insuring Agreement or Coverage, the maximum amount payable for such loss shall not exceed the largest amount available under any one Insuring Agreement or Coverage. 10. Coverage under this Rider shall terminate upon termination or cancellation of the bond to which this Rider is attached. Coverage under this Rider may also be terminated or canceled without canceling the bond as an entirety (a) 60 days after receipt by the Insured of written notice from the Underwriter of its desire to terminate or cancel coverage under this Rider, or (b) immediately upon receipt by the Underwriter of a written request from the Insured to terminate or cancel coverage under this Rider. The Underwriter shall refund to the Insured the unearned premium for the coverage under this Rider. The refund shall be computed at short rates if this Rider be terminated or canceled or reduced by notice from, or at the instance of, the Insured. Nothing herein contained shall be held to vary, alter, waive, or extend any of the terms, conditions, provisions, agreements or limitations of the above mentioned Bond or Policy, other than as above stated. By Authorized Representative INSURED ICBOll Ed. 7-04 Page 2 of 2 (c) 2004 The St. Paul Travelers Companies, Inc. All Right Reserved ENDORSEMENT OR RIDER NO. THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY. The following spaces preceded by an (*) need not be completed if this endorsement or rider and the Bond or Policy have the same inception date. ATTACHED TO AND DATE * EFFECTIVE DATE OF ENDORSEMENT OR RIDER FORMING PART OF ENDORSEMENT OR 12:01 A.M. STANDARD TIME AS SPECIFIED BOND OR POLICY NO. RIDER EXECUTED IN THE BOND OR POLICY 490PBl983 09/24/08 07/29/08 * ISSUED TO Sentinel Group Funds, Inc. Voice Initiated Transactions It is agreed that: 1. The attached bond is amended by inserting an additional Insuring Agreement as follows: INSURING AGREEMENT - VOICE-INITIATED TRANSACTIONS Loss caused by a Voice-initiated Transaction, where the request for such Voice-initiated Transaction is unauthorized or fraudulent and is made with the manifest intent to deceive; provided, that the entity which receives such request generally maintains and follows during the Bond Period all Designated Procedures with respect to Voice-initiated Redemptions and the Designated Procedures described in paragraph 2f (1) and (3) of this Rider with respect to all other Voice-initiated Transactions. The isolated failure of such entity to maintain and follow a particular Designated Procedure in a particular instance will not preclude coverage under this Insuring Agreement, subject to the specific exclusions herein and in the Bond. 2. Definitions . The following terms used in this Insuring Agreement shall have the following meanings: a. Voice-initiated Transaction means any Voice-initiated Redemption, Voice-initiated Election, Voice-initiated Exchange, or Voice-initiated Purchase. b. "Voice-initiated Redemption" means any redemption of shares issued by an Investment Company which is requested by voice over the telephone. c. "Voice-initiated Election" means any election concerning dividend options available to Fund shareholders which is requested by voice over the telephone. d. "Voice-initiated Exchange" means any exchange of shares in a registered account of one Fund into shares in an identically registered account of another Fund in the same complex pursuant to exchange privileges of the two Funds, which exchange is requested by voice over the telephone. e "Voice-initiated Purchase means any purchase of shares issued by an Investment Company which is requested by voice over the telephone. f. "Designated Procedures means the following procedures: (1) Recordings : All Voice-initiated Transaction requests shall be recorded, and the recordings shall be retained for at least six (6) months. Information contained on the recordings shall be capable of being retrieved and produced within a reasonable time after retrieval of specific information is requested, at a success rate of no less than 85%. (2) Identity Test :: The identity of the caller in any request for a Voice-initiated Redemption shall be tested before executing that Voice-initiated Redemption, either by requesting the caller to state a unique identification number or to furnish key specific account information. (3) Written Confirmation : A written confirmation of each Voice-initiated Transaction and of each change of the record address of a Fund shareholder requested by voice over the telephone shall be mailed to the shareholder(s) to whose account such Voice-initiated Transaction or change of address relates, at the original record address (and, in the case of such change of address, at the changed record address) by the end of the Insured's next regular processing cycle, but no later than five (5) business days following such Voice-initiated Transaction or change of address. ICB014 Ed. 7-04 Page 1 of 2 (c) 2004 The St. Paul Travelers Companies, Inc. All Rights Reserved g. "Investment Company" or "Fund" means an investment company registered under the Investment Company Act of 1940. h. Officially Designated means or refers to a written designation signed by a shareholder of record of a Fund, either in such shareholder's initial application for the purchase of Fund shares, with or without a Signature Guarantee, or in another document with a Signature Guarantee. i. "Signature Guarantee" means a written guarantee of a signature, which guarantee is made by a financial or banking institution whose deposits are insured by the Federal Deposit Insurance Corporation or by a broker which is a member of any national securities exchange registered under the Securities Exchange Act of 1934. 3. Exclusions . It is further understood and agreed that this Insuring Agreement shall not cover: a. Any loss covered under Insuring Agreement A, "Fidelity, of this Bond; and b. Any loss resulting from: (1) Any Voice-initiated Redemption, where the proceeds of such redemption were requested to be paid or made payable to other than (a) the shareholder of record, or (b) a person Officially Designated to receive redemption proceeds, or (c) a bank account Officially Designated to receive redemption proceeds; or (2) Any Voice-initiated Redemption of Fund shares which had been improperly credited to a shareholder's account, where such shareholder (a) did not cause, directly or indirectly, such shares to be credited to such account, and (b) directly or indirectly. received any proceeds or other benefit from such redemption; or (3) Any Voice-initiated Redemption from any account, where the proceeds of such redemption were requested to be sent (a) to any address other than the record address for such account, or (b) to a record address for such account which was either (i) designated over the telephone. fewer than thirty (30) days prior to such redemption, or (ii) designated in writing less than on (1) day prior to such redemption; or (4) The intentional failure to adhere to one or more Designated Procedures; or (5) The failure to pay for shares attempted to be purchased; or (6) Any Voice-initiated Transaction requested by voice over the telephone and received by an automated system which receives and converts such request to executable instructions. 4. The total liability of the Underwriter under Insuring Agreement is limited to the sum of Fifteen Mi11ion And NO/100 Dollars ($15,000,000 ), it being understood, however, that such liability shall be part of and not in addition to the Limit of Liability stated in Item 3 of the Declarations of the attached bond or amendment thereof. 5. With respect to coverage afforded under this Fifteen Thousand And NO/100 Rider the applicable Deductible Amount is Dollars ($15,000). Nothing herein contained shall be held to vary, alter, waive, or extend any of the terms, conditions, provisions, agreements or limitations of the above mentioned Bond or Policy, other than as above stated. By Authorized Representative INSURED ICB014 Ed. 7-04 Page 2 of 2 (c) 2004 The St. Paul Travelers Companies, Inc. All Right Reserved ENDORSEMENT OR RIDER NO.3 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY. The following spaces preceded by an (*) need not be completed if this endorsement or rider and the Bond or Policy have the same inception date. A'ITACHED TO AND DATE ENDORSEMENT * EFFECTIVE DATE OF ENDORSEMENT OR FORMING PART OF OR RIDER EXECUTED RIDER BOND OR POLICY NO. 12:01 A.M. STANDARD TIME AS SPECIFIED IN THE BOND OR POLICY 490PB1983 09/24/08 07/29/08 * ISSUED TO Sentinel Group Funds, Inc. Amend Definition of Employee (Exclude EDP Coverage for Computer Software or Programs) It is agreed that: 1. Sub-section 7 of Section l(a) in the Definition of Employee, is deleted and replaced by the following: (7) "each natural person, partnership or corporation authorized by written agreement with the Insured to perform services as electronic data processor of checks or other accounting records of the Insured (does not include the creating, preparing, modifying or maintaining the Insured's computer software or programs), but excluding any such processor who acts as transfer agent or in any other agency capacity in issuing checks, drafts or securities for the Insured, unless included under sub-section (9) hereof, and" Nothing herein contained shall be held to vary, alter, waive, or extend any of the terms, conditions, provisions, agreements or limitations of the above mentioned Bond or Policy, other than as above stated. By Authorized Representative INSURED ICB0l5 Ed. 7-04 © 2004 The St. Paul Travelers Companies, Inc. All Rights Reserved ENDORSEMENT OR RIDER NO.4 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY. The following spaces preceded by an (*) need not be completed if this endorsement or rider and the Bond or Policy have the same inception date. ATTACHED TO AND DATE ENDORSEMENT * EFFECTIVE DATE OF ENDORSEMENT OR FORMING PART OF OR RIDER EXECUTED RIDER BOND OR POLICY NO. 12:01 A.M. STANDARD TIME AS SPECIFIED IN THE BOND OR POLICY 490PB1983 09/24/08 07/29/08 * ISSUED TO Sentinel Group Funds, Inc. Definition of Investment Company It is agreed that: 1. Section 1, Definitions, under General Agreements is amended to include the following paragraph: (f) Investment Company means an investment company registered under the Investment Company Act of 1940 and as listed under the names of Insureds on the Declarations. Nothing herein contained shall be held to vary, alter, waive, or extend any of the terms, conditions, provisions, agreements or limitations of the above mentioned Bond or Policy, other than as above stated. By Authorized Representative INSURED ICB016 Ed. 7-04 (c) 2004 The St. Paul Travelers Companies, Inc. All Rights Reserved ENDORSEMENT OR RIDER NO.6 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY. The following spaces preceded by an (*) need not be completed if this endorsement or rider and the Bond or Policy have the same inception date. ATTACHED TO AND DATE ENDORSEMENT OR * EFFECTIVE DATE OF ENDORSEMENT FORMING PART OF RIDER EXECUTED OR RIDER BOND OR POLICY NO. 12:01 A.M. STANDARD TIME AS SPECIFIED IN THE BOND OR POLICY 490PB1983 09/24/08 07/29/08 * ISSUED TO Sentinel Group Funds, Inc. Add Exclusions (n) & (0) It is agreed that: 1. Section 2, Exclusions, under General Agreements, is amended to include the following sub-sections: (n) loss from the use of credit, debit, charge, access, convenience, identification, cash management or other cards, whether such cards were issued or purport to have been issued by the Insured or by anyone else, unless such loss is otherwise covered under Insuring Agreement A. (0) the underwriter shall not be liable under the attached bond for loss due to liability imposed upon the Insured as a result of the unlawful disclosure of non-public material information by the Insured or any Employee, or as a result of any Employee acting upon such information, whether authorized or unauthorized. Nothing herein contained shall be held to vary, alter, waive, or extend any of the terms, conditions, provisions, agreements or limitations of the above mentioned Bond or Policy, other than as above stated. By Authorized Representative INSURED ICB026 Ed. 7-04 (c) 2004 The St. Paul Travelers Companies, Inc. All Rights Reserved ENDORSEMENT OR RIDER NO.7 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY. The following spaces preceded by an (*) need not be completed if this endorsement or rider and the Bond or Policy have the same inception date. ATTACHED TO AND DATE ENDORSEMENT * EFFECTIVE DATE OF ENDORSEMENT FORMING PART OF OR RIDER EXECUTED OR RIDER BOND OR POLICY NO. 12:01 A.M. STANDARD TIME AS SPECIFIED IN THE BOND OR POLICY 490PB1983 9/24/08 07/29/08 * ISSUED TO Sentinel Group Funds, Inc. ERISA Rider It is agreed that: 1. Employee as used in the attached bond shall include any natural person who is a director or trustee of the Insured while such director or trustee is engaged in handling funds or other property of any Employee Welfare or Pension Benefit plan owned, controlled or operated by the Insured or any natural person who is a trustee, manager, officer of employee of any such Plan. 2. If the Bond, in accordance with the agreements, limitations and conditions thereof, covers loss sustained by two or more Employee Welfare or Pension Benefit plans or sustained by any such plan in addition to loss sustained by an Insured other than such Plan, it is the obligation of the Insured or the plan Administrator(s) of such plans under Regulations published by the Secretary of Labor Implementing Section 13 of the Welfare and Pension plans Disclosure Act of 1958 to obtain under one or more bonds issued by one or more Insurers an amount of coverage for each such Plan at least equal to that which would be required if such plans were bonded separately. 3. In compliance with the foregoing, payment by the Company in accordance with the agreements, limitations and conditions of the bond shall be held by the Insured, or, if more than one, by the Insured first named, for the use and benefit of any Employee Welfare or Pension Benefit Plan sustaining loss so covered and to the extent that such payment is in excess of the amount of coverage required by such Regulations to be carried by said plan sustaining such loss, such excess shall be held for the use and benefit of any other such Plan also covered in the event that such other Plan discovers that it has sustained loss covered thereunder. 4. If money or other property of two or more Employee Welfare or Pension Benefit Plans covered under the bond is commingled, recovery for loss of such money or other property through fraudulent or dishonest acts of Employees shall be shared by such Plans on a pro rata basis in accordance with the amount for which each such Plan is required to carry bonding coverage in accordance with the applicable provisions of said' Regulations. 5. The Deductible Amount of this bond applicable to loss sustained by a plan through acts committed by an Employee of the Plan shall be waived, but only up to an amount equal to the amount of coverage required to be carried by the Plan because of compliance with the provisions of the Employee Retirement Income Security Act of 1974. Nothing herein contained shall be held to vary, alter, waive, or extend any of the terms, conditions, provisions, agreements or limitations of the above mentioned Bond or Policy, other than as above stated. By Authorized Representative INSURED ICB030 Ed. 7-04 (c) 2004 The St. Paul Travelers Companies, Inc. All Rights Reserved ENDORSEMENT OR RIDER NO.8 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY. The following spaces preceded by an (*) need not be completed if this endorsement or rider and the Bond or Policy have the same inception date. ATTACHED TO AND * EFFECTIVE DATE OF ENDORSEMENT OR FORMING PART OF DATE RIDER BOND OR POLICY ENDORSEMENT OR 12:01 A.M. STANDARD TIME AS NO. RIDER EXECUTED SPECIFIED IN THE BOND OR POLICY 07/29/08 490PB1983 09/24/08 * ISSUED TO Sentinel Group Funds, Inc. Amend Section 4. - Loss-Notice-Proo£ - Legal Proceedings It is agreed that: 1. The second sentence of Section 4. Loss-Notice-Proof-Legal Proceedings is deleted and replaced with: At the earliest practical moment, not to exceed 30 days after discovery of any loss hereunder by the Senior Executive Officer or the Risk Management Specialist of the Insured, the first Named Insured shall give the Underwriter written notice thereof and shall also within six months after such discovery furnish to the Underwriter proof of loss with full particulars. Nothing herein contained shall be held to vary, alter, waive, or extend any of the terms, conditions, provisions, agreements or limitations of the above mentioned Bond or Policy, other than as above stated. By Authorized Representative INSURED ICB032 Ed. 7-04 (c) 2004 The St. Paul Travelers Companies, Inc. All Rights Reserved ENDORSEMENT OR RIDER NO. 10 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY. The following spaces preceded by an (*) need not be completed if this endorsement or rider and the Bond or Policy have the same inception date. ATTACHED TO AND DATE ENDORSEMENT * EFFECTIVE DATE OF ENDORSEMENT FORMING PART OF OR RIDER EXECUTED OR RIDER BOND OR POLICY NO 12:01 A.M. STANDARD TIME AS . SPECIFIED IN THE BOND OR POLICY 490PB1983 9/24/08 07/29/08 * ISSUED TO Sentinel Group Funds, Inc. Facsimile Signatures It is agreed that: 1. The attached bond is hereby amended by adding an additional Insuring Agreement K as follows: x Loss resulting directly from the fact that an issuer of securities, transfer agent, bank, banker or trust company received from the Insured or the New York Stock Exchange specimen copies of the Insured's mechanically reproduced facsimile signature and acted in reliance upon any false, fraudulent or unauthorized reproduction of such facsimile signature, whether such facsimile signature is the facsimile signature duly adopted by the Insured or is one resembling or purporting to be such facsimile signature, regardless of by whom or by what means the same may have been imprinted, and whether or not such loss is sustained by reason of the Insured's having entered into an agreement to be legally liable when such facsimile signature' or one resembling or purporting to be such facsimile signature is used, provided, however, that (a) such facsimile signature is used on a document (1) as the signature to an assignment or other instrument authorizing or effecting the transfer of shares of stock, or other registered securities, which may now or at any time hereafter be registered in the name of the Insured on the books of the association, company or corporation issuing the same; or (2) as the signature to a power of substitution, designating a substitute or substitutes to make the actual transfer on the books of the issuer of shares of stock, or other registered securities, in respect of which the Insured may now or at any time hereafter be named as attorney to effect said transfer, whether said power of substitution is embodied in an endorsement on the certificate for said shares of stock or other registered security or in a separate instrument; (b) the New York Stock Exchange has not interposed any objections to the use by the Insured of such facsimile signature and such agreement, if any, was required by the said Exchange as a condition to its failing to interpose any such objection; and (c) this Insuring Agreement (K ) shall not apply to any Certificated Securities which are Counterfeit. 2. Sub-sections (a) and (e) of Section 2 of the attached bond shall not apply to Insuring Agreement (K ). Nothing herein contained shall be held to vary, alter, waive, or extend any of the terms, conditions, provisions, agreements or limitations of the above mentioned Bond or Policy, other than as above stated. By Authorized Representative INSURED ICB034 Ed. 7-04 (c) 2004 The St. Paul Travelers Companies, Inc. All Rights Reserved ENDORSEMENT OR RIDER NO. 11 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY. The following spaces preceded by an (*) need not be completed if this endorsement or rider and the Bond or Policy have the same inception date. ATTACHED TO AND DATE ENDORSEMENT * EFFECTIVE DATE OF ENDORSEMENT OR FORMING PART OF OR RIDER EXECUTED RIDER BOND OR POLICY 12:01 A.M. STANDARD TIME AS NO. SPECIFIED IN THE BOND OR POLICY 490PB1983 09/24/08 07/29/08 * ISSUED TO Sentinel Group Funds, Inc. Amend Definition of Employee - Securities Servicer It is agreed that: 1. Employee as defined in the attached bond shall also be deemed to mean any person, firm or corporation, authorized by written agreement with the Insured to perform services (a) as custodian or bailee of Property as defined in the attached bond and (b) in the settlement of securities for or on behalf of the Insured and (c) in the performance of such other functions as may be required in connection with services performed in (a) and (b) preceding, herein called Securities Servicer; excluding however, any such person, firm or corporation while performing services for the Insured as electronic data processor of checks or other accounting records of the Insured. 2. The coverage of the attached bond shall not apply to any person, who is a partner, officer or employee of any Securities Servicer covered under such bond, from and after the time that the Insured or any partner or officer thereof not in collusion with such person shall have knowledge or information that such person has committed any dishonest or fraudulent act in the service of the Insured or otherwise, whether such act be committed before or after the time the attached bond is effective. 3. The total liability of the Underwriter under the attached bond on account of any Securities Servicer is limited to the sum of Fifteen Million Dollars ($15,000,000 ), it being understood, however, that such liability shall be part of, and not in addition to, the Limit of Liability stated in Item 3 of the Declarations of the attached bond, or amendment thereto. 4. The attached bond as amended by this rider does not afford coverage in favor of any Securities Servicer, as aforesaid, and upon payment to the Insured by the Underwriter on account of any loss through dishonest or fraudulent acts committed by any of the partners, officers or employees of such Securities Servicer, whether acting alone or in collusion with others, an assignment of such of the Insured's rights and causes of action as it may have against such Securities Servicer, by reason of such acts so committed shall, to the extent of such payment, be given by the Insured to the Underwriter, and the Insured shall execute all papers necessary to secure to the Underwriter the rights herein provided for. Nothing herein contained shall be held to vary, alter, waive, or extend any of the terms, conditions, provisions, agreements or limitations of the above mentioned Bond or Policy, other than as above stated. By Authorized Representative INSURED ICB035 Ed. 7-04 (c) 2004 The St. Paul Travelers Companies, Inc. All Rights Reserved ENDORSEMENT OR RIDER NO. 12 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY. The following spaces preceded by an (*) need not be completed if this endorsement or rider and the Bond or Policy have the same inception date. ATTACHED TO AND DATE ENDORSEMENT * EFFECTIVE DATE OF ENDORSEMENT OR FORMING PART OF OR RIDER EXECUTED RIDER BOND OR POLICY 12:01 A.M. STANDARD TIME AS NO. SPECIFIED IN THE BOND OR POLICY 490PB1983 09/24/08 07/29/08 * ISSUED TO Sentinel Group Funds, Inc. Best Efforts Notice of Cancellation - NASD and/or other Associations It is agreed that: 1. The Underwriter will mark its records to indicate that the National Association of Securities Dealers is to be notified promptly concerning the cancellation or substantial modification of the attached Bond, whether at the request of the Insured or the Underwriter, and will use its best efforts to so notify said Association but failure to so notify said Association shall not impair or delay the effectiveness of any such cancellation or modification. Nothing herein contained shall be held to vary, alter, waive, or extend any of the terms, conditions, provisions, agreements or limitations of the above mentioned Bond or Policy, other than as above stated. By Authorized Representative INSURED ICB036 Ed. 7-04 (c) 2004 The St. Paul Travelers Companies, Inc. All Rights Reserved ENDORSEMENT OR RIDER NO. 13 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY. The following spaces preceded by an (*) need not be completed if this endorsement or rider and the Bond or Policy have the same inception date. ATTACHED TO AND * EFFECTIVE DATE OF 490PB1983 FORMING PART OF BOND OR ENDORSEMENT OR RIDER 09/24/08 POLICY NO. 12:01 A.M. STANDARD TIME 07/29/08 DATE ENDORSEMENT OR AS SPECIFIED IN THE BOND RIDER EXECUTED OR POLICY * ISSUED TO Sentinel Group Funds, Inc. Add Registered Representatives The attached bond is amended by inserting as an additional sub-part in Section l(a), definition of Employee, the following: x a person who is a registered representative or a registered principal associated with an insured except a: (i) sole proprietor (ii) sole stockholder, (iii) director or a trustee of an Insured who is not performing acts coming within the scope of the usual duties of an officer or an employee, or (iv) partner Nothing herein contained shall be held to vary, alter, waive, or extend any of the terms, conditions, provisions, agreements or limitations of the above mentioned Bond or Policy, other than as above stated. By Authorized Representative INSURED ICB041 Ed. 7-04 (c) 2004 The St. Paul Travelers Companies, Inc. All Rights Reserved ENDORSEMENT OR RIDER NO. 14 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY. The following spaces preceded by an (*) need not be completed if this endorsement or rider and the Bond or Policy have the same inception date. ATTACHED TO DATE * EFFECTIVE DATE OF ENDORSEMENT OR AND FORMING ENDORSEMENT OR RIDER PART OF BOND OR RIDER EXECUTED 12:01 A.M. STANDARD TIME AS SPECIFIED POLICY NO. IN THE BOND OR POLICY 490PB1983 9/24/08 07/29/08 * ISSUED TO Sentinel Group Funds, Inc. Co-Surety Rider It is agreed that: 1. The term "Underwriter" as used in the attached Bond shall be construed to mean, unless otherwise specified in this Rider, all the Companies executing the attached Bond. 2. Each of said Companies shall be liable only for such proportion of any Single Loss under the attached Bond as the amount underwritten by such Company as specified in the Schedule forming a part hereof, bears to the Limit of Liability of the attached Bond, but in no event shall any of said Companies be liable for an amount greater than that underwritten by it. 3. In the absence of a request from any of said Companies to pay premiums directly to it, premiums for the attached Bond may be paid to the Controlling Company for the account of all of said Companies. 4. In the absence of a request from any of said Companies that notice of claim and proof of loss be given to or filed directly with it, the giving of such notice to and the filing of such proof with the Controlling Company shall be deemed to be in compliance with the conditions of the attached Bond for the giving of notice of loss and the filing of proof of loss, if given and filed in accordance with said conditions. 5. The Controlling Company may give notice in accordance with the terms of the attached Bond, terminating or canceling the attached Bond as an entirety or as to any Employee, and any notice so given shall terminate or cancel the liability of all said Companies as an entirety or as to such Employee, as the case may be. 6. Any Company other than the Controlling Company may give notice in accordance with the terms of the attached Bond, terminating or canceling the entire liability of such other Company under the attached Bond or. as to any Employee. 7. In the absence of a request from any of said Companies that notice of termination or cancellation by the Insured of the attached Bond in its entirety be given to or filed directly with it, the giving of such notice in accordance with the terms of the attached Bond to the Controlling Company shall terminate or cancel the liability of all of said Companies as an entirety. The Insured may terminate or cancel the entire liability of any Company, other than the Controlling Company under the attached Bond by giving notice of such termination or cancellation to such other Company, and shall send copy of such notice to the Controlling Company. 8. In the event of the termination or cancellation of the attached Bond as an entirety, no Company shall be liable to the Insured for a greater proportion of any return premium due the Insured than the amount underwritten by such Company bears to the Limit of Liability of the attached Bond. 9. In the event of the termination or cancellation of the attached Bond as to any Company, such Company alone shall be liable to the Insured for any return premium due the Insured on account of such termination or cancellation. The termination or cancellation of the attached Bond as to any Company other than the Controlling Company shall not terminate, cancel or otherwise affect the liability of the other Companies under the attached Bond. ICB042 Ed. 7-04 Page 1 of 2 (c) 2004 The St. Paul Travelers Companies, Inc. All Rights Reserved Underwritten for the Controlling Company Sum of $7 , 500,000 part of St. Paul Fire & Marine Insurance Company 15,000,000 per Single Loss By: /s/ St. Paul Fire & Marine Insurance Company Underwritten for the Carriers Name Sum of $7,500,000 part of National Union Fire Insurance Company of Pittsburgh, PA 15,000,000 per Single Loss By: Underwritten for the Sum of $ part of Carriers Name By: By: Nothing herein contained shall be held to vary, alter, waive, or extend any of the terms, conditions, provisions, agreements or limitations of the above mentioned Bond or Policy, other than as above stated. By Authorized Representative INSURED ICB042 Ed. 7-04 Page 2 of 2 © 2004 The St. Paul Travelers Companies, Inc. All Right Reserved ENDORSEMENT OR RIDER NO. 15 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY. The following spaces preceded by an (*) need not be completed if this endorsement or rider and the Bond or Policy have the same inception date. ATTACHED TO AND DATE ENDORSEMENT * EFFECTIVE DATE OF ENDORSEMENT FORMING PART OF OR RIDER EXECUTED OR RIDER BOND OR POLICY NO. 12:01 A.M. STANDARD TIME AS SPECIFIED IN THE BOND OR POLICY 490PB1983 9/24/08 07/29/08 * ISSUED TO Sentinel Group Funds, Inc. Vermont Statutory Rider It is agreed that: 1. The first paragraph of Section 13 "TERMINATION" under Conditions and Limitations is amended by adding the following: A. If the bond has been in effect for less than 60 days and is not a renewal bond, the Underwriter may cancel it by: (i) Giving to the Insured written notice of cancellation at least 60 days before the effective date of cancellation if the Underwriter cancels for nonpayment of premium; or (ii) Mailing or delivering to the Insured written notice of cancellation at least 60 days before the effective date of cancellation if the Underwriter cancel for any other reason. B. If this bond has been in effect for 60 days or more, or if it is a renewal of a bond the Underwriter issued, the Underwriter may cancel it only for one or more of the following reasons: (i) Nonpayment of premium; (ii) Fraud or material misrepresentation affecting the bond or in the presentation of a claim under the bond; (iii) Violation of any provision of the bond; or (iv) Substantial increase in hazard, provided the Underwriter has secured approval for the cancellation form the Commissioner of Insurance. C. If the Underwriter cancels this bond the Underwriter will cancel by: Giving to the Insured written notice of cancellation at least 60 days before the effective date of cancellation if the Underwriter cancels for nonpayment of premium; or Mailing or delivering to the Insured written notice of cancellation at least 60 days before the effective date of cancellation if the Underwriter cancels for any other reason. Notice of cancellation will state the reason for cancellation. Notice of cancellation will be mailed by certified mail to the Insured's last known address. However, the Underwriter may deliver any notice instead of mailing it. ICB064 Ed. 7-04 Page 1 of 2 © 2004 The St. Paul Travelers Companies, Inc. All Rights Reserved 3. A new section is added to the bond as follows: Election Not to Issue a New Bond If the Underwriter elects not to issue a new bond, it will mail by certified mail or deliver written notice to the Insured at the last mailing address known to the Underwriter. The Underwriter will mail or deliver this notice at least 60 days before the: (a) Expiration date of the bond; or (b) Anniversary date of the bond if it has been written for a term of more than one year. This provision does not apply: (a) If the Underwriter has manifested its willingness to renew; (b) In case of nonpayment of premium; or (c) If the Insured does not pay any advance premium required by the Underwriter for renewal. If the Underwriter fails to mail or deliver proper notice, this bond will end on the effective date of any other bond with respect to coverage designated in both bond. 4. A new section is added to the bond as follows: Election to Issue a New Bond If the Underwriter elects to issue a new bond and it has the necessary information to do so, the Underwriter will confirm its intention to issue the new bond and the premium at which it will issued, in writing, at least 60 days prior to expiration. If we do not comply with these provisions. (a) The premium for the new coverage will be based on the rates in effect under the expiring or expired bond or at rates in effect on the expiration date which have been approved by the Commissioner, whichever are lower; (b) The new bond will be provided on a pro-rata basis and will continue for 60 days after the Underwriter confirms renewal coverage and premium; If you accept the renewal bond, paragraphs (a) and (b) do not apply. Nothing herein contained shall be held to vary, alter, waive, or extend any of the terms, conditions, provisions, agreements or limitations of the above mentioned Bond or Policy, other than as above stated. By Authorized Representative INSURED IBC064 Ed. 7-04 Page 2 of 2 (c) 2004 The St. Paul Travelers Companies, Inc. All Right Reserved The following spaces preceded by an (*) need not be completed if this endorsement or rider and the Bond or Policy have the same inception date. ATTACHED TO AND DATE ENDORSEMENT * EFFECTIVE DATE OF ENDORSEMENT FORMING PART OF OR RIDER EXECUTED OR RIDER BOND OR POLICY NO. 12:01 A.M. STANDARD TIME AS SPECIFIED IN THE BOND OR POLICY 490PB1983 9/24/08 07/29/08 * ISSUED TO Sentinel Group Funds, Inc. AMEND SECTION 4. - LOSS - NOTICE - PROOF - LEGAL PROCEEDINGS DESIGNATE PERSONS FOR DISCOVERY OF LOSS MEL2555 Ed. 3-05 - For use with ICB005 Ed. 7-04 It is agreed that: Section 4. - Loss - Notice - Proof - Legal Proceedings of the attached bond is amended by deleting the second sub- paragraph and replacing it with the following: Discovery occurs when the Senior Executive Officer or the Risk Management Specialist of the Insured: (a) first becomes aware of facts, or (b) receives written notice of an actual or potential claim by a third party which alleges that the Insured is liable under circumstances, which would cause a reasonable person to assume that a loss of a type covered under this bond has been or will be incurred regardless of when the act or acts causing or contributing to such loss occurred, even though the exact amount or details of loss may not be then known. Nothing herein contained shall be held to vary, alter, waive, or extend any of the terms, conditions, provisions, agreements or limitations of the above mentioned Bond or Policy, other than as above stated. By Authorized Representative INSURED (c) 2005 The St. Paul Travelers Companies, Inc. All Rights Reserved The following spaces preceded by an (*) need not be completed if this endorsement or rider and the Bond or Policy have the same inception date. ATTACHED TO AND DATE ENDORSEMENT OR * EFFECTIVE DATE OF FORMING PART OF BOND OR RIDER EXECUTED ENDORSEMENT OR RIDER POLICY NO. 12:01 A.M. STANDARD TIME AS SPECIFIED IN THE BOND OR POLICY 490PB1983 9/24/08 07/29/08 * ISSUED TO Sentinel Group Funds, Inc. AMEND SECTION 13. TERMINATION For use with ICB005 - Ed. 7/04 MEL3281 - Ed. 5/05 It is agreed that: This Bond is amended by deleting from SECTION 13. TERMINATION, the term "60 days" under the first paragraph and substituting "90 days". Nothing herein contained shall be held to vary, alter, waive, or extend any of the terms, conditions, provisions, agreements or limitations of the above mentioned Bond or Policy, other than as above stated. By Authorized Representative INSURED (c) 2005 The St. Paul Travelers Companies, Inc. All Rights Reserved The following spaces preceded by an (*) need not be completed if this endorsement or rider and the Bond or Policy have the same inception date. ATTACHED TO AND DATE ENDORSEMENT * EFFECTIVE DATE OF ENDORSEMENT OR FORMING PART OF OR RIDER EXECUTED RIDER BOND OR POLICY NO. 12:01 A.M. STANDARD TIME AS SPECIFIED IN THE BOND OR POLICY 490PB1983 9/24/08 07/29/0 ISSUED TO Sentinel Group Funds, Inc. N
